IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-51,264-03


EX PARTE DERRICK SEAN O'BRIEN




MOTION FOR STAY OF EXECUTION
IN CAUSE NO. 9402971 FROM THE

184TH DISTRICT COURT OF HARRIS COUNTY



Per Curiam.   Keller, P.J.,  Meyers & Hervey, JJ., dissent.  

ORDER


	This is a Motion to Stay Execution accompanying a subsequent application for habeas
corpus filed pursuant to Texas Code of Criminal Procedure, Article 11.071, Section 5.
	Pending a review of the subsequent application for writ of habeas corpus, the stay of
the execution, scheduled for May 16, 2006, is GRANTED 
	IT IS SO ORDERED THIS THE 15th  DAY OF MAY, 2006.
Do Not Publish